Citation Nr: 0029153	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-15 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of indebtedness in the 
amount of $3,589.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating determination of 
the Seattle Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  The veteran's nonservice-connected disability pension was 
terminated by the RO in November 1998, retroactive to July 1, 
1997, due to receipt of additional income, which caused the 
appellant's income to be excessive for continued receipt of 
pension.

2.  The November 1998 action resulted in an overpayment in 
the calculated amount of $8,598.00.

3.  The veteran's request for waiver of recovery of the 
assessed overpayment was granted in part, in the amount of 
$5,000, on the ground that recovery of this amount would be 
against the principles of equity and good conscience, and 
denied in part, in the amount of $3,598, on the ground that 
recovery of this amount would not be against the principles 
of equity and good conscience.

4.  The appellant was partially at fault in creating the 
overpayment that resulted from the retroactive termination of 
his nonservice-connected pension benefits effective July 1, 
1997, as he was obligated to immediately notify VA of any 
change in his income.

5.  Failure to recover the indebtedness would not result in 
unjust enrichment.

6.  The appellant is not in receipt of VA benefits; recovery 
of the indebtedness would not defeat the purpose for which 
the benefits were intended.

7.  The appellant's income, with consideration of the cost of 
life's basic necessities, is not sufficient to permit 
repayment of the balance of the indebtedness not previously 
waived, without resulting in excessive financial difficulty, 
and the collection of that indebtedness would not be 
equitable.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected pension 
benefits, in the calculated amount of $3,589.00, would 
violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 1.963, 1.965(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed.  There is no indication that there are 
other available and outstanding records pertinent to the 
appellant's claim for waiver.  Consequently, no further 
assistance is required to comply with the duty to assist the 
appellant as mandated by law.  

The veteran is not disputing the amount of the indebtedness.  
Thus the only question before the Board is whether waiver of 
the indebtedness is warranted.

The law precludes waiver of recovery of an overpayment or 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) Fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302 (West 1991).  The 
Board's review of the record in this case reflects that the 
Committee on Waivers and Compromises (Committee) determined, 
in April 1999, that the appellant's actions did not represent 
the intentional behavior to obtain government benefits to 
which he was not entitled which is necessary for a finding of 
fraud, misrepresentation, or bad faith.  The Board concurs 
with that preliminary finding.  Therefore, the issue now is 
whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965.  The 
following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor. Where actions of 
the debtor contribute to creation of the 
debt.

2.  Balancing of faults. Weighing fault 
of debtor against VA fault.

3.  Undue hardship. Whether collection 
would deprive debtor or family of basic 
necessities.

4.  Defeat the purpose. Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment. Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's detriment. 
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The record reflects that the VA furnished the veteran with 
adequate information regarding the conditions for receipt of 
pension benefits, including his responsibilities as a 
recipient.  He was told, on different occasions, to 
immediately report all changes in income.  The appellant's 
failure to notify VA of receipt of Social Security benefits 
beginning in July 1997did lead directly to the creation of 
the overpayment.

As to the element of fault, the Board notes that the veteran 
was informed on several occasions that he was to report all 
income.  He did not choose to report all of his income.  This 
choice led to the creation of the debt.  The veteran has 
reported that he attempted to report the award of Social 
Security benefits by calling VA and then contacting his 
representative.  He did not report when he undertook these 
actions, but they do to a limited extent mitigate his fault 
in creation of the debt.  On the other hand, the record shows 
that VA advised him in November 1997, that in calculating his 
pension it was counting no Social Security income.  The 
veteran did not report in writing that he was receiving 
Social Security benefits until June 1998, approximately one 
year after he had begun receiving the benefit, and over six 
months after being notified that VA was unaware of his Social 
Security benefit.

As to the balancing of the faults, the Board notes that forms 
that were sent by the VA specifically provided spaces for him 
to report any annual income, including annual interest and 
dividends, and cash and bank accounts, etc.  If the veteran 
is correct in reporting that he contacted VA by phone in a 
timely manner, some fault might lie with VA, but the weight 
of the fault would still lie with the veteran because he 
knew, or should have known, that he was receiving VA benefits 
based on no income from Social Security.

In his May 1997 application for pension, the veteran reported 
that his total net worth was $340.00.  He also reported 
receiving public assistance of $339.00 per month and food 
stamps and medical coupons totaling $120.00 per month.  In 
the remarks section of his application (box #40), the veteran 
specifically indicated that if he received any other funds 
from any source in the future, he would notify VA.  

In November 1997, the RO informed the veteran that he was 
entitled to receive $707.00 monthly because of the original 
grant of pension benefits.  The RO noted that the veteran's 
pension rate depended on his income.  The RO indicated that 
it had based the veteran's pension benefit upon his receiving 
$0 from earnings, $0 from Social Security, $0 from 
retirement, and $0 from all other sources.  The RO informed 
the veteran that it was his responsibility to inform them of 
any income changes or of a gain in dependents.

In a June 1998 statement in support of claim, the veteran 
informed the RO that he was receiving a monthly Social 
Security disability check in the amount of $792.00 and that 
he had previously received social security checks in the 
amount of $776.00 beginning in June 1997.

As the veteran chose not to provide this information prior to 
June 1998, his inaction directly led to the creation of the 
debt.  The VA had little or no fault in the creation of the 
debt.  

In November 1998, the VA informed the veteran that he owed VA 
$8,589.00, as a result of overpayment. 

Another significant element for consideration in deciding a 
waiver request is whether or not the recovery of the debt 
from the veteran would result in financial hardship.  In 
December 1998, the veteran requested a waiver of overpayment.  
The veteran indicated that requiring him to pay back the debt 
would cause an undue hardship.  In support of his request for 
a waiver, he forwarded a Financial Status Report.  The report 
showed a monthly gross net income of $792.00, as a result of 
his Social Security disability check, and expenses of $824.88 
per month, including a $400 rent payment, and monthly 
expenses of $120 for food, $15 for utilities and heat, $30 
for the telephone, $28.20 for cable TV, $35 for medication, 
$14 for newspapers, TV Guide, and magazines, $20 for 
household supplies, $124.68 for auto expenses, including gas, 
insurance, and repairs, $10 for eating out, and $13 for 
entertainment, hobbies, and stamps.  The veteran also 
reported having $210 in the bank, $20 cash on hand, and a 
1985 Plymouth Voyager worth $1,500.

In April 1999, the Committee, granted a partial waiver in the 
amount of $5,000 and denied a waiver on the remaining balance 
of $3589.00.  In denying a full waiver, the Committee noted 
that it would not be inequitable to expect recovery of at 
least a portion of the debt to prevent unjust enrichment.  

In his May 1999 notice of disagreement, the veteran indicated 
that the entire amount should have been waived based upon his 
financial situation.  The veteran also indicated that he 
believed that he called the VA following receipt of his 
Social Security award and that nothing was done about his 
payment.  He again forwarded a Financial Status Report at 
that time.  The report showed a monthly gross net income of 
$803.00, as a result of his Social Security check, and 
expenses of $824.88 per month, including a $400 rent payment, 
and monthly expenses of $120 for food, $15 for utilities and 
heat, $30 for the telephone, $28.20 for cable TV, $35 for 
medication, $14 for newspapers, TV Guide, and magazines, $20 
for household supplies, $124.68 for auto expenses, including 
gas, insurance, and repairs, $10 for eating out, and $13 for 
entertainment, hobbies, and stamps. The veteran also reported 
having $164 in the bank, $14 cash on hand, and a 1985 
Plymouth Voyager worth $1,500.

In his August 1999 substantive appeal, the veteran again 
requested a waiver of overpayment.  He indicated that his 
rent would be increasing to $500 per month in September 1999 
and to $575 per month beginning in November 1999.

In September 1999, the veteran forwarded an additional 
Financial Status Report to reflect the change in rent.  The 
report showed a monthly gross net income of $803.00, as a 
result of his Social Security check, and expenses of $824 per 
month, including a $500 rent payment, and monthly expenses of 
$100 for food, $15 for utilities and heat, $10 for clothes, 
$30 for the telephone, $30 for cable TV, $35 for medication, 
$75 for auto expenses, including gas, insurance, and repairs, 
and $29 for household supplies.  The veteran also reported 
having $131.44 in the bank, $9 cash on hand, and a 1985 
Plymouth Voyager worth $1,500.

In regard to whether recovery of the debt would result in 
financial hardship to the appellant, each Financial Status 
Report filed shows that the appellant's current income was 
limited to receipt of Social Security benefits, with the most 
recent report showing a net monthly amount of $803, and that 
his monthly expenses, exceeded his net monthly income by 
approximately $21 thereby creating a deficit.  The veteran 
also has listed limited assets consisting of a $131.44 in the 
bank and a 1985 automobile.  It appears that none of his 
expenses are extravagant and he is reporting relatively 
modest expenditures for food and housing.

A finding of financial hardship is justified if the 
collection of the indebtedness would deprive the appellant of 
food, clothing, shelter or other basic necessities.  
Notwithstanding the veteran's limited assets as noted, he 
faces a deficit after satisfying his monthly expenses.  Thus, 
it appears that an attempt to recover the overpayment from 
his income consisting solely of monthly social security 
benefits would endanger his ability to provide for life's 
necessities.

It might be argued that waiver of the indebtedness would 
result in an unjust enrichment to the appellant in that he 
did receive benefits to which he was not entitled; however, 
this element must be considered together with all the 
elements that make up the equity and good conscience 
standard.  Standing alone, and given his relatively 
impoverished state, and his reported efforts to notify VA of 
the indebtedness, it is not felt that he was unjustly 
enriched.  

Although the appellant was partially at fault in the creation 
of the overpayment by failing to ensure that his Social 
Security income was counted, recovery would clearly result in 
financial hardship.  In sum, the circumstances in this case 
indicate a need for reasonableness and moderation in the 
exercising of the Government's right to collect the debt 
charged to the appellant.  Accordingly, the Board concludes 
that recovery of the overpayment would be against equity and 
good conscience.  Waiver of recovery of the overpayment of 
nonservice-connected pension benefits in the amount of 
$3,589.00 is in order.  38 U.S.C.A. 5302(a) (West 1991); 38 
C.F.R. 1.963(a), 1.965(a) (1999).


ORDER

Entitlement to a waiver of the recovery of the overpayment of 
nonservice-connected  pension benefits, in the calculated 
amount of $3,589.00, is granted.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 

